DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/22/2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/22/20 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) dated 9/28/2020 and 11/13/2019 have been received and considered.
	
Response to Arguments
Applicant's arguments filed on 12/22/2020 have been fully considered but they are not persuasive.
Regarding claim 1 on page 6 Applicant argues:
Rombouts fails to disclose updating of a cryptographic program according to at least one response datum produced by a secure element. Rombouts merely teaches enabling or not a cryptographic program or not depending on some secret information produced by SIM card 128.
In other words, the role played by the SIM card is just preventing a cryptographic program to be executed in some situations. This role has no connection with the role played by the secure element in the method of claim 1, which is updating the program such that output data produced by the cryptographic program (P) before and after the updating are different.
Examiner respectfully disagrees. An update the cryptographic program with the predefined data is met by the obfuscating a cryptographic program. This procedure is described by Leleu (US 2018/0240100) (Leleu, in Para [0109] discloses “Other methods such as program obfuscation methods may be used to make the code of a program impenetrable and thus obscure the operation of the program loaded in the processor, and/or prevent the operation of the program from being unveiled, or the modification of the program by an unauthorized person.” Leleu, in Para [0083] discloses “The result of this combination is transmitted to a non-linear substitution function BSUB replacing each byte of the combination with another according to a correspondence table.”).
The role of a SIM card as a security element is explicitly described by Leleu.(Leleu, in Para [0005] discloses “To ensure the security of such transactions, it has already been proposed to use as a security element and for cryptographic calculation a secure processor such as the processor of a SIM card (Subscriber Identification Module) provided in general with mobile phones”).
On page 7 Applicant argues: 
The conclusion of this reasoning is that Shibutani teaches two portions of encryption function modifications, and that the update of a cryptographic program is taught by Gifford. However, the Examiner's reasoning is not understood, since it is not explained why a skilled person would have used the "secret information" of Rombouts for updating a cryptographic program. The Applicant submits that there was actually no motivation for modifying the method of Rombouts in this manner based on the teachings of Shibutani and/or Gifford. 
The motivation is added in view of the new grounds of rejection.
According to the Examiner, Shibutani would teach the first portion and the second portion recited in claim 1. The Applicant understands that the Examiner reads an address of a correspondence table as the first or second portion. 
However, this reasoning is moot in view of the amendments made in claim 1. 
Shibutani fails to teach that an address of a correspondence table is obtained by splitting a datum coded on n bits into a first portion and a second portion. 
Examiner respectfully disagrees. Operations with binary (i.e. bit – values, such as merging, splitting etc.) are met by operations on logical gate input binary values. (Leleu, in Para [0024] discloses “each logic gate being associated with garbled values representing each possible bit value of each input bit and each output bit of the logic gate, each logic gate being associated with a truth table including for each possible combination of the logic gate input binary values a value obtained by encryption of the garbled value representing the output value of the logic gate corresponding to the combination of the binary values input to the logic gate”. Leleu, in Para [0083] discloses “The result of this combination is transmitted to a non-linear substitution function BSUB replacing each byte of the combination with another according to a correspondence table”).
As per claims 1 and 14 on page 8 Applicant argues:
Furthermore, Shibutani fails to teach modifying a content of a correspondence table stored in a memory on the basis of any data. In particular, the addresses of Shibutani can be used to locate a table in a memory, but are certainly not used to modify the content of any table stored in the memory.
Examiner respectfully disagrees. Shibutani does address the modifications of the correspondence table stored in the memory through appropriate modifications of the memory addresses to be read. Which is a well-known method of operation/modification of the data stored as the large array in the memory (Shibutani, in Para. [0169] discloses “the reference to the F-function correspondence tables stored in the memory is switched, the modification of a table to be applied in each round can be executed merely by modifying a memory-accessing address. This enables flexible modification of the table utilization sequence.”).
Applicant’s arguments with respect to claims 4, 6, 7, 9, 12, and 18 have been fully considered but they are moot in view of new grounds of rejections.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and14 are  rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the terminal”, which lacks proper antecedent basis for this limitation in the claim.
In claims 1 and 14 the value of n (i.e. n – bits) is not defined. What is this value? According to the claims it could be set to zero, which changes scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 – 8, 11, and 13 – 16  are rejected under 35 U.S.C. 103 as being unpatentable over Rombouts et al. (US 9264899 B2) (hereafter Rombouts), in view of Leleu (US 2018/0240100) (hereafter Leleu), and in view of Shibutani et al. (US 2010/0091991 A1) (hereafter Shibutani).

Regarding claim 1, Rombouts teaches: A method for configuring a cryptographic program (P), wherein the cryptographic program (P) produces output data using a correspondence table and at least one external encoding function when the cryptographic program (P) is executed by the terminal, the method comprising the following steps implemented by the terminal: 
sending to a secure element at least one execution command of an internal processing (F) to be executed by the secure element, (Examiner note: correspondence table is met by the database controlled by the mobile network control server 112; external encoding function is met by a cryptographic function of the cryptographic system using exchange protocol operating with both internal and external functions; secure element is met by the SIM card 128) (Rombouts, in col.2 lines 54 – 61 discloses “the cryptographic functions carried out by the white-box cryptography system are any type of cryptographic function, for example, encrypting/decrypting data using symmetric or asymmetric methods, executing hash functions, calculating digital signatures, performing key exchange protocols, performing authentication protocols, etc.” Rombouts, in col.6 lines 4 – 5 discloses “The K, is also stored in a database on mobile network control server 112” Rombouts, in col.5 lines 51-54 discloses that the capabilities of the standard SIM card 128 may be expanded in order to carry out an authentication protocol with the secure software application 136. Rombouts in col.7, lines 17-18 discloses that the secure software application 136 transmits an authentication challenge 310 to the SIM card 128.)
 [wherein the at least one response datum comprises a datum coded on n bits, splitting the n bits into a first portion and a second portion,]
 receiving at least one response datum (y) produced by the internal processing (F) executed by the secure element, the response datum (y) being specific to the secure element, (Rombouts in col.7, lines18-20 discloses that the secure software application 136 receives an authentication response 315 from the SIM card 128.).
[updating the cryptographic program (P) according to the at least one response datum (y), such that the output data produced by the cryptographic program (P) before and after the updating are different,]
[wherein the updating of the cryptographic program (P) comprises modifying a content of the correspondence table stored in the memory on the basis of the first portion, and modifying, on the basis of the second portion, of the at least one external encoding function]
Rombouts fails to explicitly teach:  wherein the at least one response datum comprises a datum coded on n bits, splitting the n bits into a first portion and a second portion;
updating the cryptographic program (P) according to the at least one response datum (y), such that the output data produced by the cryptographic program (P) before and after the updating are different;
Leleu, from the analogous technical field teaches: wherein the at least one response datum comprises a datum coded on n bits, splitting the n bits into a first portion and a second portion (Examiner note: operations with binary (i.e. bit – values, such as merging, splitting etc.) are met by operations on logical gate input binary values) (Leleu, in Para [0024] discloses “each logic gate being associated with garbled values representing each possible bit value of each input bit and each output bit of the logic gate, each logic gate being associated with a truth table including for each possible combination of the logic gate input binary values a value obtained by encryption of the garbled value representing the output value of the logic gate corresponding to the combination of the binary values input to the logic gate” Leleu, in Para [0083] discloses “The result of this combination is transmitted to a non-linear substitution function BSUB replacing each byte of the combination with another according to a correspondence table” Leleu, in Para [0086] discloses “A bit of determined rank of each garbled value, for example the least significant bit (LSB), may be used to determine the correspondence between a garbled value and its corresponding binary value 0 or 1.” Leleu, in Para [0005] discloses “To ensure the security of such transactions, it has already been proposed to use as a security element and for cryptographic calculation a secure processor such as the processor of a SIM card (Subscriber Identification Module) provided in general with mobile phones”);
updating the cryptographic program (P) according to the at least one response datum (y), such that the output data produced by the cryptographic program (P) before and after the updating are different (Examiner note: an updating the cryptographic program with the predefined data is met by the obfuscating a cryptographic program) (Leleu, in Para [0109] discloses “Other methods such as program obfuscation methods may be used to make the code of a program impenetrable and thus obscure the operation of the program loaded in the processor, and/or prevent the operation of the program from being unveiled, or the modification of the program by an unauthorized person.” Leleu, in Para [0083] discloses “The result of this combination is transmitted to a non-linear substitution function BSUB replacing each byte of the combination with another according to a correspondence table.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts, in view of the teachings of Leleu which discloses modifying/updating cryptographic program within a predefined procedure as well as operations with binary coded data in order to higher security in the system (Leleu, [0024, 0083,  0086, 0109]).
Rombouts, as modified, fails to explicitly teach: wherein the updating of the cryptographic program (P) comprises modifying a content of the correspondence table stored in the memory on the basis of the first portion, 
Shibutani from the analogous technical field teaches: wherein the updating of the cryptographic program (P) comprises modifying a content of the correspondence table stored in the memory on the basis of the first portion, 
(Shibutani, in Para. [0169] discloses “the reference to the F-function correspondence tables stored in the memory is switched, the modification of a table to be applied in each round can be executed merely by modifying a memory-accessing address. This enables flexible modification of the table utilization sequence.”) and modifying, on the basis of the second portion, of the at least one external encoding function (Shibutani, in Para. [0026] discloses “the execution of the cipher function, on a round-by-round basis, addresses for accessing F-function correspondence tables” Shibutani, in Para [0159] discloses “FIG. 9 shows an example of the plurality of F-function correspondence tables 421, 422 ... 42n stored in the memory 420.” Shibutani, in Para. [0154] discloses “The simplest conceivable technique for solving this problem is in a form in which F-function sections are input from outside as functions. In this technique, functions that execute a plurality of F-function sections are created. Those functions are input to an encryption function to thereby realize the switching of the F-functions.” Shibutani, in Para. [0132] discloses “F-functions at the even-numbered stages are given from outside”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts, as modified by Leleu, in view of the teachings of Shibutani which discloses corresponding table modifications containing two parts, the modifications based on the correspondence tables memory addresses changes and those by using external (outside) encoding functions in order to enable server to evaluate network compliance and provide detailed evaluation of data and apply security decision (Shibutani, [0026, 0132,  0154,  0159, 0169]).

Regarding claim 3, Rombouts as modified fails to explicitly teach: The method according to claim 3, wherein the correspondence table is intended to be used several times by the cryptographic program (P) to produce the output data
Shibutani from the analogous technical field teaches: The method according to claim 2, wherein the correspondence table is intended to be used several times by the cryptographic program (P) to produce the output data. (Shibutani, in Para. [0167] discloses the round function execution unit 411 only executes the acquisition of tables to be applied in the respective rounds according to addresses modified in correspondence with the respective rounds, and is only required to successively set the addresses of the F-function correspondence tables on a round-by-round basis as arguments applied in a certain cipher function).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts, as  modified by Leleu, in view of the teachings of Shibutani which discloses application of the corresponding tables repeatedly in respective round of computation in order to shorten an execution time of the cryptographic process (Shibutani, [0167]).

Regarding claim 4, Rombouts teaches: The method according to claim 1, comprising steps of: sending to the secure element a set of first input data (x) of different values for the internal processing (F), (Examiner note: as explained in Para. [0036], [0037] the input data generated by a server are sent to the terminal, (mobile device), and the internal processing may use a secret key specific to the secret element, the SIM card.)(Rombouts, in col.10, ll.19-27 discloses the processor being configured to: receive a cryptographic key shared with a SIM card of the mobile device; encrypt the received cryptographic key using a cryptographic function; authenticate a connection between the mobile device and a mobile network control server; transmit an authentication challenge to the SIM card)  receiving a set of response data (y) specific to the secure elemen(Rombouts, in col.10, ll.28 discloses receiving an authentication response from the SIM card).
Rombouts as modified fails to explicitly teach: generating the correspondence table modified from the response data (y), such that use by the cryptographic program (P) of the correspondence table is representative of processing comprising the internal processing (F).
Shibutani from the analogous technical field teaches: generating the correspondence table modified from the response data (y), such that use by the cryptographic program (P) of the correspondence table is representative of processing comprising the internal processing (F). (Examiner note: Shibutani teaches obtaining pre-calculated different correspondence tables by reading different addresses in preloaded memory based on input data.)(Shibutani, in Para. [0169] discloses that with the use of the configuration shown in FIG. 8 in which the reference to the F-function correspondence tables stored in the memory is switched, the modification of a table to be applied in each round can be executed merely by modifying a memory-accessing address. This enables flexible modification of the table utilization sequence.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts as modified by Leleu, in view of the teachings of Shibutani which discloses modifications of the corresponding tables using different F-functions stored under different addresses in memory in order to provide server with more flexibility in cryptographic process modification (Shibutani, [0169]).

Regarding claim 5, Rombouts teaches: The method according claim 4,  wherein the terminal(Roumbouts, in col.6, ll.25-33 discloses the mobile network control server 112 then generates a random number and signs it with the K, associated with the IMSI and stored on the SIM card 128, computing another number known as signed response 1 (SRES_l). The mobile network control server 112 then sends the random number to the mobile device 120, which passes it to the SIM card 128. The SIM card 128 signs it with its K,, producing signed response 2 (SRES_2), which it provides to the mobile device 120 along with encryption key Kc.).

Regarding claim 6, Rombouts as modified fails to explicitly teach: The method according to claim 4, further comprising a step of exclusive disjunction of at least one first portion of each response datum (y) and of a third input datum (r) of constant value, so as to produce a set of output data (z), the modified correspondence table mapping all of the input data (x) and all of the output data (z).
Shibutani from the analogous technical field teaches: The method according to claim 4, further comprising a step of exclusive disjunction of at least one first portion of each response datum (y) and of a third input datum (r) of constant value, so as to produce a set of output data (z), the modified correspondence table mapping all of the input data (x) and all of the output data (z). (Examiner note: first, second input, and output data are interpreted in Para [0072, 0073, 0081], respectively, as n-bit digital signals). (Shibutani, in Para. [0178] discloses cryptographic processing in accordance with such a different F-function utilization sequence allows configuration of an encryption function that has inputs and outputs different from that of the F-function utilization sequence before the modification and that is equivalent in security.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts, as modified by Leleu, in view of the teachings of Shibutani which discloses configuration of encryption function using different F-functions in order to provide server with more flexibility in cryptographic process modification (Shibutani, [0178]).

Regarding claim 7, Rombouts teaches: The method according to claim 4, wherein the input data (x, c, r) are generated by a server and received by the terminal, each output datum (z) is transmitted by the terminal to the server. (Examiner note: terminal is interpreted in Para. [0068] as a mobile device, smart phone, telephone, portable computer, etc.) (Rombouts, in col 4, ll.39-40 discloses the base station 116 communicates with the mobile device 120 using a wireless channel and protocol.).

Regarding claim 8 Shibutani teaches: The method according to claim 7, wherein the internal processing (F) also uses a secret key (K) specific to the secure element, and wherein the server is in possession of the secret key (K). (Rombouts, in col6, ll. 5-7 discloses each SIM holds a unique key K, assigned to it by the operator during the personalization process. The K, is also stored in a database on mobile network control server 112. K, is a 128-bit value used in authenticating the SIMs on the mobile network 110.).

Regarding claim 11 Rombouts teaches: The method according to claim 1, wherein the secure element is a subscriber card to a cellular network (Rombouts uses a subscriber card as the secure element) (Rombouts in col. 6, ll. 55-59 discloses “the mobile device 128 also includes a SIM. The SIM is an integrated circuit that securely stores the international mobile subscriber identity (IMSI) and the related key used to identify and authenticate a subscriber on the mobile device 120 to the mobile network 110.”).

Regarding claim 13, Rombouts as modified fails to explicitly teach:  A computer program product comprising program code instructions for executing the steps of the method according to claim 1 for configuring a cryptographic program (P), when this method is executed by at least one processor.
Shibutani from the analogous technical field teaches: A computer program product comprising program code instructions for executing the steps of the method according to claim 1 for configuring a cryptographic program (P), when this method is executed by at least one processor. (Shibutani, in Para. [0178] discloses “cryptographic processing in accordance with such a different F-function utilization sequence allows configuration of an encryption function that has inputs and outputs different from that of the F-function utilization sequence before the modification and that is equivalent in security.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts as modified by Leleu in view of the teachings of Shibutani which discloses configuration of encryption function using different F-functions in order to provide server with more flexibility in cryptographic process modification (Shibutani, [0178]).

Regarding claim 14, claim 14 discloses a terminal that is substantially equivalent to the method of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 16, Rombouts as modified fails to explicitly teach: The method according to claim 1, further comprising computing an exclusive disjunction of the first portion and of a third input datum (r) so as to produce an output data (z), and wherein the modified correspondence table maps an input datum to the output data (z)
Shibutani from the analogous technical field teaches: The method according to claim 1, further comprising computing an exclusive disjunction of the first portion and of a third input datum (r) so as to produce an output data (z), and wherein the modified correspondence table maps an input datum to the output data (z) (Examiner note: computing disjunction of different inputs by correspondence tables modifications is met by processing different F-functions for computing the correspondence tables) (Shibutani, in Para. [0033] discloses “step of executing memory access by applying the acquired addresses to read the F – function  correspondence tables corresponding to the F-functions for the respective rounds from a memory having stored therein a plurality of F-function correspondence tables, each corresponding to one of the at least two or more types of different F-functions” Shibutani, in Para. [0153] discloses accordingly, if F-functions can be permuted timely, various applied uses are possible. It is therefore desirable that F-functions be easily permutable particularly in the DSM. Shibutani, in Para. [0154] discloses “the simplest conceivable technique for solving this problem is in a form in which F-function sections are input from outside as functions.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rombouts as modified by Leleu, in view of the teachings of Shibutani which discloses correspondence tables calculation by using different F-functions in order to improve efficiency of updating the cryptographic process (Shibutani [0033, 0153, 0154]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rombouts et al. (US 9264899 B2) (hereafter Rombouts), in view of Leleu (US 2018/0240100) (hereafter Leleu), and in view of Shibutani et al. (US 2010/0091991 A1) (hereafter Shibutani), as applied to claims 1 - 11, 13 and 14 above, respectively, and further in view of Gifford (US 9887975 B1) (hereafter Gifford).

Regarding claim 10, Rombouts as modified fails to explicitly teach: The method according to claim 1 wherein the cryptographic program (P) is updated for each execution of the cryptographic program (P) by the terminal
Gifford from the analogous technical field teaches: The method according to claim 1 wherein the cryptographic program (P) is updated for each execution of the cryptographic program (P) by the terminal (Gifford, in col 37, ll.1-8 discloses “If the user is part of a principal set they can recover the principal set private key from the principal set opener, and use the principal set private key to open other openers. The principals in a set can be updated by changing the set of openers associated with the principal set public key hash. Principal sets can include openers for the private keys of other principal sets, permitting the establishment of hierarchical protection rules”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Rombouts, as modified by Leleu and Shibutani, in view of the teachings of Gifford which discloses update of the cryptographic computer program by changing set of private/public keys and hash functions in order to achieve higher security of encryption (Gifford, col. 37, ll. 1-8).

Regarding claim 12, Rombouts as modified teaches: A method for authenticating a user on a terminal, the method comprising the following steps of:
executing by the terminal a cryptographic program (P) taking as input the acquired proof data, so as to produce data of encrypted output data (Rombouts, in col.6, ll.55-60 discloses the secure software application 136 may receive secret information from the SIM card 210. Next, the secure software application 136 may verify the secret information received from the SIM card 215. Then the secure software application 136 enables the secure software operation or enables operation of secure portions of the secure software application 220 if the secret information from the SIM card 128 is verified.), sending the encrypted output data to a server configured to verify if the proof data correspond to predetermined reference data, updating the cryptographic program (P) by means of the method according to claim 1 (Rombouts, in col.4, ll. 64-66 discloses the network control server 112 provides control of the mobile network 110. One aspect of this control is the authentication of mobile devices 120 to the mobile network.).
Rombouts as modified fails to explicitly teach: acquiring proof data by the terminal, for example graphic data acquired by at least one biometric sensor
Gifford teaches: acquiring proof data by the terminal, for example graphic data acquired by at least one biometric sensor (Gifford, in col 29, ll.24-27 discloses in some embodiments, local authentication may require the key enclave owner to enter a passcode or biometric data to authenticate with the key enclave itself.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change Rombouts, as modified by Leleu and Shibutani, in view of the teachings of Gifford which shows the acquiring data additionally authenticated using the biometric data. One of ordinary skill in the art would have been motivated to combine Rombouts as modified by Leleu and Shibutani with Gifford in order to provide server with additional proof data to perform detailed evaluation of collected data and apply proper security related decision regarding a client (Gifford, col. 29, ll. 24-27).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP
§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37
CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/V.I.G./Examiner, Art Unit 2431         

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431